Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Ejiri et al (U. S. Patent Application: 2012/0234584, here after Ejiri-2), further in view of Y. Ejiri et al (Japanese Patent: 2013-89630, here after Ejiri), Akihiko Murasumi et al (U. S. Patent Application: 2009/0133603, here after Murasumi), Katsuya Kosaki (U. S. Patent: 5272111, here after Kosaki). 
Claim 1 is rejected. Ejiri-2 teaches a gold plating method for wire bonding connection using gold (Au) wire by plating [0022, 0171], and using gold plating on nickel and copper. Ejiri-2 does not teach a silver catalyst formation step. Ejiri teaches a gold plating method for wire bonding connection by plating using a silver on a copper or copper alloy film, comprising: a silver forming step for forming a silver film;
a palladium film forming step for forming the palladium film on the silver film; a gold plating film forming step for forming a gold plating film on the palladium film [abstract, 0015 lines 1-4], wherein a film thickness of the silver film is 0.4 um [0018]. 
Claim 4 is rejected. Ejiri teaches a film thickness of the palladium film is 0.35 um [0018].
Claim 5 is rejected. Ejiri-2 teaches a plating film for wire bonding connection using gold (Au) wire by plating [0022, 0171], and using gold plating on nickel and copper. Ejiri-2 does not teach a silver catalyst film of copper. Ejiri teaches a plating film 
a Silver film as the formed on the copper or copper alloy film; a palladium film formed on the silver catalyst; and a gold film formed on the palladium film, wherein a film thickness of the silver film is 0.4 um [abstract, 0015 lines 1-4, 0018]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a plating film of Ejiri-2 teach where the gold plating is based on what Ejiri teaches, because it is an alternative structure for gold plating a terminal in wire bonding. Although Ejiri does not teach the silver is catalyst for palladium deposition (plating), however silver is a well-known catalyst for plating palladium layers as Murasumi also teaches [0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a plating film of Ejiri-2, and Ejiri where the silver acts as catalyst layer, because silver is catalyst for plating palladium. Ejiri teaches gold plating above Pd plating, with film thickness of 0.03 um [0018], but does not teach a particle size of the palladium film is 0.09 um or more. Kosaki teaches palladium plating layer underneath gold plating layer have grain size of 0.3 um [column 4 lines 24-26]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a plating film of Ejiri-2, and Ejiri where the grain size of palladium layer is 0.3 um, because it is suitable grain size for palladium plating layer under gold plating layer.
Claim 7 is rejected as Ejiri-2 teaches a wire pull average strength after heat treatment is 10.0 g or more [0170, A], and also Ejiri teaches a wire pull average strength after heat treatment is 10.0 g or more [0091].
Response to Arguments
Applicant's arguments filed 02/21/22 have been fully considered but they are not persuasive. The applicant argues the prior references do not teach the new limitation of amended claim such as using gold wire, however Ejiri-2 teaches it (see claim rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712